

Employment Agreement


This employment agreement (the "Agreement") is made and entered into as of
November 9, 2009 by and between Galaxy Gaming, Inc., a Nevada corporation (the
"Company") and Andrew Zimmerman (the "Employee").


Recitals


A. The Company is engaged in the business of developing, distributing and
otherwise commercializing gaming equipment, games, operating systems for gaming
equipment and related products and services throughout the United States, Canada
and other countries.


B. Employee understands that Employee will be employed in a sensitive position
with access to, and requiring knowledge of confidential and commercially
valuable information of the Company and its subsidiaries and affiliates, the
unauthorized use or disclosure of which, during and following Employee’s
separation of employment, could cause the Company and its subsidiaries serious
and irreparable injury.


C. Employee also acknowledges that, by virtue of Employee’s position with the
Company, Employee will have dealings with clients who have close and ongoing
relationships with the Company and that Employee’s competition for or
solicitation of such clients following Employee’s separation of employment would
cause the Company serious and irreparable injury.


D. Employee acknowledges that the Company would not have entered into this
Agreement without Employee’s express understanding of and agreement with the
confidentiality, non-competition and non-solicitation provisions set forth in
this Agreement.


E. The Company desires to employ Employee, and Employee desires to serve as an
employee of the Company, on the terms and conditions set forth in this
Agreement.


In consideration of the mutual covenants and promises of the parties, the
Company and Employee agree as follows:


1.    Duties


During the Term of this Agreement, Employee will be employed by the Company to
serve as Chief Financial Officer, Secretary and Treasurer of the Company and its
subsidiaries and affiliates.  Employee shall devote substantially all of
Employee’s business time, attention, energy, knowledge, and skill solely and
exclusively to the conduct of the business of the Company as may be reasonably
necessary to effectively discharge Employee’s duties under this Agreement and,
subject to the supervision and direction of the Chief Executive Officer of the
Company, will perform those duties and have such authority and powers as are
customarily associated with the offices of a Chief Financial Officer, Secretary
and Treasurer of a company engaged in a business that is similar to the business
of the Company and/or assigned to him by the Chief Executive Officer, including
(without limitation): (a) the authority to direct and manage the day-to-day
operations and affairs of the Company and (b) the authority to hire and
discharge employees of the Company.  Unless the parties agree otherwise in
writing, during the term of this Agreement, Employee will not be required to
perform services under this Agreement other than at Company's principal place of
business in Clark County, Nevada; provided, however, that Company may, from time
to time, require Employee to travel temporarily to other locations on the
Company's business.  Prior written consent of Company shall be required before
Employee may undertake to perform any services whether as an employee,
consultant, officer, director, etc. of a business, commercial or professional
nature, whether for compensation or otherwise.  Although Company’s consent may
not be unreasonably withheld, it shall hereby be deemed reasonable for Company
to deny its consent with respect to any and all outside gaming activities.


 
 
1

--------------------------------------------------------------------------------


 
1.1    Pre-Existing Engagement


Notwithstanding the provisions of Section 1, the Company acknowledges that
Employee presently serves on the Board of Directors of Wachovia Dealer Services
and herein provides its consent for Employee to continue to serve in that
capacity, provided that, the scope of Employee’s engagement with Wachovia Dealer
Services does not materially escalate to the extent that it would affect
Employee’s obligations with the Company.


2.    Term of Employment


2.1    Definitions


For purposes of this Agreement the following terms have the following meanings:


(a)           “Severance Period” means that period of time commencing on the
date that a Termination Other than for Cause is effected and continuing for
twelve (12) months if the Termination Other than for Cause is effected during
the first twelve (12) months of the contract, nine (9) months if the Termination
Other than for Cause is effected during the second twelve (12) months of the
contract and six (6) months if the Termination other than for Cause is effected
at any time thereafter.


(b)           "Termination for Cause" means termination by Company of Employee’s
employment by reason of: (i) Employee’s material fraud, dishonesty, willful
misconduct or gross negligence in the performance of Employee’s duties
hereunder, including willful failure to perform such duties as may be properly
assigned him hereunder; (ii) Employee’s breach of the Confidentiality or
Non-competition provisions of this Agreement at Sections 5.1 and 5.2; (iii)
Employee’s material breach of any provision of this Agreement; (iv) Employee’s
willful or habitual failure to abide by the policies established by the Company;
(v) by reason of Employee’s gross negligence or intentional misconduct with
respect to the performance of Employee’s duties under this Agreement (vi)
conviction of or a guilty or nolo contendre plea to a felony or misdemeanor
involving moral turpitude; or (vii) Employee’s failure to qualify (or, having so
qualified, being thereafter disqualified or suspended) or Company’s reasonable
determination that Employee would not qualify or would not continue to be
qualified under any suitability or licensing requirements to which Employee may
be subject by reason of Employee’s position with the Company or any of its
subsidiaries or affiliates, under the laws of any applicable gaming
jurisdiction, except that any such failure to qualify or disqualification or
suspension resulting from Employee’s corporate conduct, rather than individual
conduct, shall not constitute Termination for Cause hereunder; provided however
that unless such cause constitutes a crime or jeopardizes the safety or welfare
of the Company’s property, licenses, employees, or clients (in which case no
cure period shall apply) no such termination will be deemed a Termination for
Cause under subsections 2.1(a)(iii),(iv) or (v) unless the Company has provided
Employee with written notice of what it reasonably believes are the grounds for
any Termination for Cause and Employee fails to cure such grounds to the
Company’s reasonable satisfaction during the 30 day period following receipt of
such written notice.


(c)           "Termination Other than for Cause" means termination by Company of
Employee's employment at any time in the Company’s sole discretion for reasons
other than those which constitute Termination for Cause.


(d)           "Voluntary Termination" means termination by the Employee of the
Employee's employment with the Company, excluding termination by reason of
Employee's death or disability as described in Sections 2.5 and 2.6.


 
2

--------------------------------------------------------------------------------


 
2.2           Basic Term


The Term of employment of Employee by the Company will commence on November 9,
2009 and will extend through the period ending on November 8, 2012 (the
“Termination Date”).  Company and Employee may extend the term of this Agreement
by mutual written agreement.


2.3    Termination for Cause


Termination for Cause may be effected by Company at any time during the term of
this Agreement and may be effected by written notification to Employee;
provided, however, that no Termination for Cause will be effective unless
Employee has been provided with the prior written notice and opportunity for
remedial action described in Section 2.1(a).  If the Company believes Employee
has engaged in conduct that would constitute Termination for Cause, the Company
may suspend Employee with pay until such time as Company has made a decision
whether to terminate Employee for cause.  Upon Termination for Cause, Employee
is to be immediately paid all accrued salary, incentive compensation to the
extent earned, vested deferred compensation (other than stock, pension or profit
sharing plan benefits, which will be paid in accordance with the applicable
plan), accrued vacation pay and reimbursable business expenses, all to the date
of termination, but Employee will not be paid any severance compensation.  All
the provisions and obligations of Employee under Sections 5.1 and 5.2 will
survive Termination for Cause.


2.4    Termination Other Than for Cause


Notwithstanding anything else in this Agreement, Company may effect a
Termination Other Than for Cause at any time upon giving notice to Employee of
such Termination Other Than for Cause.  Upon any Termination Other Than for
Cause, Employee will immediately be paid all accrued salary, all incentive
compensation to the extent earned, severance compensation as provided in Section
4, vested deferred compensation (other than stock, pension or profit sharing
plan benefits, which will be paid in accordance with the applicable plan),
accrued vacation pay and reimbursable business expenses, all to the date of
termination.  All the provisions and obligations of Employee under Sections 5.1
and 5.2 will survive Termination Other Than for Cause.


2.5    Termination Due to Disability


In the event that, during the term of this Agreement, Employee should, in the
reasonable judgment of the Company, fail after reasonable accommodation by
Company to perform Employee's duties under this Agreement because of illness or
physical or mental incapacity ("Disability ") for more than 30 days in the
aggregate in any 12-month period, Company will have the right to terminate
Employee's employment under this Agreement by 30 day written notification to
Employee and payment to Employee of all accrued salary and incentive
compensation to the extent earned, vested deferred compensation (other than
stock, pension or profit sharing plan benefits, which will be paid in accordance
with the applicable plan), all accrued vacation pay, and reimbursable business
expenses all to the date of termination.  All the provisions and obligations of
Employee under Sections 5.1 and 5.2 will survive Termination Due to Disability.


2.6    Death


In the event of Employee's death during the term of this Agreement, Employee's
employment is to be deemed to have terminated as of date of death, and Company
will pay to Employee's estate accrued salary, incentive compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits, which will be paid in accordance with the applicable
plan), accrued vacation pay, and reimbursable business expenses, all to the date
of termination.  Company shall make the payments to Employee’s estate or
beneficiary as applicable.  If Employee dies during the Severance Period, the
remaining Severance due will be paid in a lump sum to the Employee’s estate and
Employee’s estate and/or beneficiary(ies).


 
3

--------------------------------------------------------------------------------


 
2.7    Voluntary Termination


Employee may voluntarily terminate Employee’s employment with the Company by
providing the Company with 30-day notice.  In the event of a Voluntary
Termination, Company will immediately pay to Employee all accrued salary, all
incentive compensation to the extent earned, vested deferred compensation (other
than pension plan or profit sharing plan benefits, which will be paid in
accordance with the applicable plan), accrued vacation pay, and reimbursable
business expenses, all to the date of termination, but Employee will not be paid
any severance compensation.  All the provisions and obligations of Employee
under Sections 5.1 and 5.2 will survive Voluntary Termination.


3.    Salary, Benefits and Other Compensation


3.1    Base Salary


As payment for the services to be rendered by Employee as provided in Section 1
and subject to the terms and conditions of Section 2, Company agrees to pay to
Employee a "Base Salary," in equal bi-monthly installments.  The Base Salary
will be as follows:


Period
Monthly Salary
November 9 - 30, 2009
$6.600.00
December 1 - 31, 2009
$9.000.00
January 1 – April 30, 2010
$10,000.00
May 1 –October 31, 2010
$11,000.00
November 1, 2008 and thereafter
$12,500.00



3.2    Common Stock Options Compensation


As additional payment for the services to be rendered by Employee as provided in
Section 1 and subject to the terms and conditions of Section 2, Company agrees
to grant to Employee options to obtain the Company’s common shares in accordance
with the following schedule:


Dates of Issue
Number of Options
Strike Price
Expiration Date
November 9, 2009
37,500 options
$ 0.55
November 9, 2012
November 9, 2010
22,500 options
$ 0.55
November 9, 2013
November 9, 2011
22,500 options
$ 0.55
November 9, 2014
November 9, 2012
22,500 options
$ 0.55
November 9, 2015



The Company’s common shares, when purchased by Employee shall be restricted in
accordance with Rule 144 of the United States Securities and Exchange
Commission.  If during the Term of this Agreement, the Company is acquired and
its publically traded common shares are not independently traded, the number of
Common Shares offered to Employee as per the above schedule shall be fully
issued to Employee upon the date of the acquisition.


The granting of the stock options as provided in this section shall be
contingent upon approval by the Company’s Board of Directors of a Company Stock
Option Plan.  The conditions, rights and restrictions of the stock options
issued to Employee by Company as per this section shall be controlled by the
Company’s Stock Option Plan and in the event the terms of this Agreement and the
terms of the Company’s Stock Option Plan conflict, the terms of the Company’s
Stock Option Plan shall prevail.


 
4

--------------------------------------------------------------------------------


 
 
3.3    Section 125 Plan Benefits


Upon commencement of this Agreement, Employee shall be eligible to receive
Section 125 Plan Benefits as a level 4 employee pursuant to Appendix B attached
hereto as may be amended from time to time by Company.


3.4    Incentive Bonus Plans


As a publically traded company, the expects to offer one or more employee stock
ownership plans.  In the event the Company does offer to its employee the
Company’s common shares, to the extent allowed by Securities and Exchange
regulations and other applicable laws and regulations, Employee shall be
eligible to participate in any Company employee stock ownership programs on the
same basis as an employee of comparable position and compensation as Employee,
provided however: (i) Company is making no representation and is not obligated
to provide any stock plan to its employees or Employee at all; (ii) Company may
structure its stock ownership plan(s), if any, in its sole discretion in accord
with its business plans and purposes; and (iii) the Company’s Board of
Director(s) shall have sole discretion in determining who may or may not be
entitled to stock ownership under the plan.  As Employee becomes eligible,
Employee shall be entitled to participate in all bonus, incentive, stock option,
savings, and retirement plans, policies, and programs made available by the
Company to other peer employees of the Company.


3.5    Benefit Plans


During the term of Employee's employment under this Agreement, the Employee is
eligible to participate in all employee benefit plans to the extent maintained
by the Company, including (without limitation) any life, disability, health,
accident and other insurance programs, paid time off, and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the determinations of any committee
administering such plan or program.  On termination of the Employee for any
reason, the Employee will retain all of Employee's rights to benefits that have
vested under such plans, but the Employee's rights to participate in those plans
will cease on the Employee's termination (unless contrary to law, e.g., COBRA
rights) unless the termination is a Termination Other Than for Cause, in which
case Employee's rights of participation will continue for a period of ­­­six (6)
months following Employee's termination.


3.6    Withholding of Taxes


The Employee understands that the services to be rendered by Employee under this
Agreement will cause the Employee to recognize taxable income, which is
considered under the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder as compensation income subject to the withholding of
income tax (and Social Security or other employment taxes).  The Employee hereby
consents to the withholding of such taxes as are required by the Company.



 
5

--------------------------------------------------------------------------------

 

3.7    Paid Time Off


As Employee becomes eligible per Company’s policy, Employee will receive paid
time off to be used for vacation, sick and/or personal days as a level 4
employee pursuant to Appendix B attached hereto as may be amended from time to
time by Company.


3.7    Expenses


During the term of this Agreement, Company will reimburse Employee for
Employee's reasonable out-of-pocket expenses incurred in connection with
Company's business, including travel expenses, food, and lodging while away from
home, subject to such policies as Company may from time to time reasonably
establish for its employees.


Company will also reimburse Employee for professional fees including AICPA
annual dues and Continuing Professional Education as is pertains to matters
directly relating to the Company.


3.8           Changes by Company


The Company reserves the right to modify, suspend, not implement or discontinue
any and all of the above-mentioned plans, practices, policies, benefits, and
programs at any time as long as such action is taken generally with respect to
other similarly situated peer employees of the Company and may structure the
plan, practices, policies, benefits and programs, if any, in its sole discretion
in accord with its business plans and purposes.


4.    Severance Compensation


4.1    Termination Other Than for Cause


In the event Employee's employment is terminated in a Termination Other Than for
Cause, Employee will be paid as severance pay Employee's Base Salary at that
time plus Section 125 plan benefits during the Severance Period, on the dates
specified in Section 3.1 for payment of Employee's Base Salary, provided,
however, that Employee’s entitlement to any such payments or benefits shall be
expressly subject to, contingent upon, and in consideration of (i) the continued
validity and enforceability of Sections 5.1 and 5.2 hereunder, and (ii) the
Company receiving a release prepared by the Company and executed by Employee,
waiving and releasing the Company, its subsidiaries and affiliates, and their
officers, directors, agents, benefit plan trustees and employees from any and
all claims, whether known or unknown, and regardless of type, cause or nature,
including but not limited to claims arising under all salary, bonus, stock, paid
time off, insurance and other benefit plans and all state and federal
anti-discrimination, civil rights and human rights laws, ordinances and
statutes, including Title VII of the Civil Rights Act of 1964 and 1991, the Age
Discrimination in Employment Act as amended by the Older Worker’s Benefit
Protection Act of 1990, and the American’s with Disabilities Act covering
Employee’s employment with the Company, its subsidiaries and affiliates, and the
cessation of that employment.


During the Severance Period, Employee shall remain an employee of the Company
solely for group health and life insurance purposes and for the ability to
exercise stock options, and shall receive service credit therefore during that
period.  Employee will be responsible for the employee portion of the cost of
such insurance during the Severance Period similar to other employees.


Notwithstanding anything to the contrary in this Section 4.1, the Company’s
obligations under this Section 4.1 shall cease (except for obligations pursuant
to the terms of any benefit plan or law, e.g., COBRA) and Employee shall
immediately return all severance payments previously received during the
Severance Period if Employee breaches in any material respect any of the
covenants set forth in Sections 5.1 or 5.2 of this Agreement and such breach is
not cured to the Company’s satisfaction within ten days from the date written
notice thereof is given to Employee by the Company.  Employee understands that
the Company additionally shall have the right to seek enforcement of Employee’s
obligations under Sections 5.1 and 5.2.


 
6

--------------------------------------------------------------------------------


 
 
4.2    Other Termination


In the event of a Voluntary Termination, Termination for Cause, Termination for
Death, or Termination Due to Disability, Employee or Employee's estate will not
be entitled to any severance pay.


5.    Confidentiality and Non-competition


5.1    Confidentiality


(a)           Employee’s position with the Company will or has resulted in
exposure and access to confidential and proprietary information which Employee
did not have access to prior to holding the position, which information is of
great value to the Company and the disclosure of which, directly or indirectly,
would be irreparably injurious and detrimental to the Company.  Employee agrees
to use best efforts and to observe the utmost diligence to guard and protect all
confidential or proprietary information relating to the Company from disclosure
to third parties.  Employee shall not at any time use or make available, either
directly or indirectly, to any competitor or potential competitor of the Company
or any of its subsidiaries, or their affiliates or divulge, disclose,
communicate to any firm corporation or other business entity in any manner
whatsoever, any confidential or proprietary information covered or contemplated
by this Agreement, unless expressly authorized to do so by the Company in
writing.


(b)           For the purpose of this Agreement, “Confidential Information”
shall mean all information of the Company, its subsidiaries and affiliates,
relating to or useful in connection with the business of the Company, its
subsidiaries or affiliates, whether or not a “trade secret” within the meaning
of applicable law, which is not generally known to the general public and which
has been or is from time to time disclosed to, developed by or learned by
Employee as a result of employment with the Company.  Confidential Information
includes, but is not limited to the Company’s product development and marketing
programs, data, future plans, formulas, finances, profits, sales, net income,
indebtedness, financial management systems, pricing systems, methods of
operation and determination of prices, processes, trade secrets, client lists,
suppliers, organizational charts, salary and benefit programs, training
programs, computer software, development or experimental work, business records,
files, drawings, prints, prototyping models, letters, notes, notebooks, reports,
and copies thereof, whether prepared by him or others, and any other information
or documents which Employee is told or reasonably ought to know that the Company
regards as confidential.  Confidential Information is not information which is
or becomes generally known other than through Employee’s acts in violation of
this Agreement.  Disclosures made by the Company to governmental authorities, to
its clients or potential clients, to its suppliers or potential suppliers, to
its employees or potential employees, to its consultants or potential
consultants or disclosures made by the Company in any litigation or
administrative or governmental proceedings shall not mean that the matters so
disclosed are available to the general public.


(c)           Employee agrees that all records, reports, notes, compilations, or
other recorded matter, and copies or reproductions thereof, relating to the
Confidential Information or any other aspect of the Company's operations,
activities or business, made or received by Employee during any period of
employment with the Company whether or not Confidential Information (including
but not limited to, documents, reports, correspondences, computer printouts,
work papers, files, computer lists, telephone and address books, rolodex cards,
computer tapes, disks, and any and all records in Employee’s possession (and all
copies thereof) containing any such information created in whole or in part by
Employee within the scope of Employee’s employment, even if the items do not
contain Confidential Information) are and shall be the Company's exclusive
property, and Employee will keep the same at all times in the Company's custody
and subject to its control, and will promptly deliver the same to Company upon
termination of Employment for any reason whatsoever (or at any prior time at the
request of the Company).


(e)           This paragraph and any of its provisions will survive Employee’s
separation of employment for any reason, provided that Employee shall continue
to be bound by the confidentiality obligations contained in this Agreement for
two (2) years after the termination of employment, except that confidentiality
obligations with respect to any information that constitutes a trade secret and
has been designated in writing as such shall continue in effect for so long as
the information remains a trade secret.


5.2    Non-competition


Employee shall execute simultaneously with this Agreement the Employee
Non-Competition and Non-Solicitation Agreement attached as Appendix A.


5.3    Injunctive Relief.


Employee acknowledges and agrees that the terms provided in Sections 5.1 and 5.2
are the minimum necessary to protect the Company, its affiliates and
subsidiaries, its successors and assigns in the use and enjoyment of the
confidential information and the good will of the business of the
Company.  Employee further agrees that damages cannot fully and adequately
compensate the Company in the event of a breach or violation of the restrictive
covenants (Confidential Information and non-competition) and that without
limiting the right of the Company to pursue all other legal and equitable
remedies available to it, that the Company shall be entitled to injunctive
relief, including but not limited to a temporary restraining order, temporary
injunction and permanent injunction against Employee and every other person or
entity concerned thereby, to prevent any such violations or any continuation of
such violations for the protection of the Company.  The granting of injunctive
relief will not act as a waiver by the Company to pursue any and all additional
remedies.  EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES AND REASONABLE ATTORNEY
FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS RIGHTS WITH RESPECT TO SUCH
VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES SUSTAINED BY THE COMPANY AS A
RESULT THEREOF.


6.    Assignment of Inventions


All processes, discoveries, developments, designs, ideas, innovations,
improvements, formulas, processes, techniques, know-how, data, inventions,
patents, copyrights, trademarks, and other intangible rights (collectively the
"Inventions") that may be made, conceived, reduced to practice, developed or
learned by Employee, either alone or with others, during the term of Employee's
employment, whether or not conceived or developed during Employee's working
hours, that relate at the time of conception or reduction to practice of the
Invention to the business of the Company or to Company's actual or demonstrably
anticipated research and development, or that result from any work performed by
Employee for Company, will be the sole property of Company, and Employee hereby
assigns to the Company all of Employee's right, title and interest in and to
such Inventions. Employee must disclose to Company all inventions conceived
during the term of employment, whether or not the invention constitutes property
of Company under the terms of this Section, but such disclosure will be received
by Company in confidence.  Employee must execute all documents, including
applications, assignments, etc., required by Company to establish Company's
rights under this Section.  If Company is unable for any reason whatsoever,
including Employee's mental or physical incapacity, to secure Employee's
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations (or on any document
transferring ownership thereof) covering inventions or original works of
authorship assigned to Company under this Agreement, the Employee hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Employee's agent and attorney in fact, to act for and in Employee's
behalf and stead to execute and file any such applications and documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations or transfers thereof with the same
legal force and effect as if executed by the Employee.  This appointment is
coupled with an interest in and to the inventions and works of authorship and
shall survive Employee's death or disability. Employee hereby waives and
quitclaims to Company any and all claims, of any nature whatsoever, which
Employee now or may hereafter have for infringement of any patents or copyright
resulting from or relating to any such application for letters patent or
copyright registrations assigned hereunder to Company.


 
7

--------------------------------------------------------------------------------


 
7.    Miscellaneous


7.1    Waiver


The waiver of any breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach of the same or other provision
of this Agreement.


7.2    Notice


All notices and other communications under this Agreement must be in writing and
must be given by personal delivery, telecopy, or first class mail, certified or
registered with return receipt requested, and will be deemed to have been duly
given upon actual receipt or refusal of receipt if personally delivered; five
(5) days after mailing, if mailed; or 48 hours after transmission, if delivered
by telecopy, to the respective persons named below.  Mailed notices shall be
addressed to parties at the addresses set forth below, but each party may change
its address by written notice duly given pursuant to this Section 7.2.


If to Employee:     Andrew Zimmerman
3644 Emerald Beach Ct.
Las Vegas, Nevada 89147


               If to Company:       Robert Saucier, CEO
Galaxy Gaming, Inc.
6980 O’Bannon Drive
Las Vegas, Nevada 89117


7.3    Arbitration


(a)           Any controversy or claim arising out of or relating to this
Agreement shall be settled by binding arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes (including the Optional Rules for Emergency Measures Of
Protection) and judgment on the award entered in any court having jurisdiction.


(b)           The arbitration proceedings shall be conducted before a panel of
three neutral arbitrators, all of whom shall be members of the bar of the state
of Nevada, actively engaged in the practice of employment law for at least ten
years.


(c)           Either party may apply to the arbitrator seeking injunctive relief
until the arbitration award is rendered or the controversy otherwise
resolved.  Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the arbitral tribunal’s determination of the merits of the controversy.
 
 
8

--------------------------------------------------------------------------------



 
(d)           Each party shall bear its own costs, expenses and attorneys fees
and an equal share of the arbitrators’ and administrative fees of arbitration.


(e)           Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both parties.  All documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy, available for the inspection only of the Company or Employee and
their respective attorneys and their respective experts who shall agree in
advance and in writing to receive all such information confidentially and to
maintain such information in secrecy until such information shall become
generally known.


(f)           The place of arbitration shall be Clark County, Nevada.


(g)           In consideration for and as a material condition of Employee's
employment with the Company, Employee agrees that final and binding arbitration
is the exclusive means for resolving any claim or controversy arising out of or
related to this Agreement. This Agreement is a waiver of all rights Employee may
have to a civil court action.  Accordingly, only an arbitrator, not a judge or
jury, will decide the dispute, although the arbitrator has the authority to
award any type of relief that could otherwise be awarded by a judge or jury.


7.4           Governing Law; Partial Invalidity; Jurisdiction and Venue


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflict
law applicable to contracts made and to be performed with such state.


(b)           The Agreement shall be liberally construed to maximize protection
of the Company’s rights in confidential information and client relations.  If
any provision of this Agreement is held to be overly broad, invalid or otherwise
unenforceable under the applicable law and circumstances by the reviewing court,
Employee agrees to modification or reduction of the scope of such provision as
such court deems necessary and appropriate to permit its enforcement as
modified.  The invalidity or unenforceability in whole or part, of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision unless otherwise indicated in this Agreement.


(c)           Any judicial proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement or any agreement identified
herein may be brought the in state or federal courts in Clark County, Nevada and
by the execution and delivery of this Agreement, each of the parties hereto
accepts for itself the jurisdiction of the aforesaid courts and irrevocably
consents to the jurisdiction of such courts (and the appropriate appellate
courts) in any such proceedings, and waives any objection to venue laid therein.


7.5    Assignment


This Agreement and the rights, interests and benefits hereunder are personal to
the Employee and shall not be assigned, transferred or pledged in any manner by
Employee or any personal representatives, heirs, administrators, distributees or
any other person claiming under Employee by virtue of this Agreement.  This
Agreement and all of the Company’s rights and obligations hereunder may be
assigned, without Employee’s consent, to any entity which acquires substantially
all of the assets of the Company or which merges with the Company and which
agrees to be bound hereby.


 
9

--------------------------------------------------------------------------------


 
7.6    No Conflicting Agreement


By signing this Agreement, Employee warrants that Employee is not a party to any
restrictive covenant, agreement, or contract which limits the performance of
Employee’s duties and responsibilities under this Agreement or under which such
performance would constitute a breach.


7.7    Indemnification


The Company agrees that it will indemnify and hold the Employee harmless to the
fullest extent permitted by applicable law from and against any loss, cost,
expense or liability resulting from or by reason of the fact of the Employee's
employment hereunder, whether as an officer, employee, agent, fiduciary,
director or other official of the Company, except to the extent of any expenses,
costs, judgments, fines or settlement amounts which result from Employee’s
conduct which is determined by a court of competent jurisdiction to be knowingly
fraudulent or deliberately dishonest or to constitute some other type of willful
misconduct.


7.8    Survival of Provisions


The provisions of this Agreement shall survive any separation of Employee if so
provided herein and if necessary or desirable fully to accomplish the purpose of
such provisions, including without limitation the rights and obligations of the
Employee under Paragraphs Separation of Employment, Confidentiality, Assignment
hereof.


7.9    Miscellaneous


The Section headings herein are for convenience only and shall not affect the
meaning or interpretation of the contents hereof.  This Agreement and referenced
Appendixes contain the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, plans and negotiations, whether written or oral, between the
parties with respect to the subject matter hereof, including but not limited to
any past or future compensation, bonuses, reimbursements, or other payments to
Employee from Company.  In entering this Agreement, neither party relies on any
inducements, promises or representations of the other that do not appear
herein.  No supplement or modification of this Agreement shall be binding unless
in writing and signed by both parties.  This Agreement may be executed in
multiple counterparts; each of which shall be deemed an original and all of
which together shall constitute one instrument.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representative, successors and permitted assigns.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH EMPLOYEE’S ATTORNEY.  IF EMPLOYEE DID NOT DO SO, IT IS
BECAUSE EMPLOYEE READ AND UNDERSTOOD THE ENTIRE AGREEMENT AND VOLUNTARILY CHOSE
NOT TO OBTAIN LEGAL ADVICE.  EMPLOYEE AGREES THAT THE RESTRICTIONS CONTAINED IN
THIS AGREEMENT ARE FAIR AND APPROPRIATE UNDER THE CIRCUMSTANCES.



 
10

--------------------------------------------------------------------------------

 

 
    IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily
executed the Agreement as of the day and year first written above.


 
ANDREW
ZIMMERMAN                                                                                                                   GALAXY
GAMING, INC.






/s/Andrew Zimmerman                                             /s/Robert
Saucier
Signature                                                                                                              Robert
Saucier, Chief Executive Officer






Ratified by the Board of Directors:






/s/Robert
Saucier                                                                                                                 November
12, 2009
Robert Saucier, Chairman of the
Board                                                                                                Date


